             Case 5:17-cv-01302-D Document 115 Filed 08/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

  SEAN SMITH and CRYSTAL SMITH,
                    Plaintiffs,
  v.                                             Case No: 5:17-CV-01302-D
  CSAA FIRE AND CASUALTY
  INSURANCE,
                   Defendants.

      PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE THEIR
    OBJECTIONS TO DEFENDANT’S REQUESTED SUPPLEMENTAL JURY
               INSTRUCTION NOS. 1 AND 2 UNDER SEAL

        COME NOW Plaintiffs, Sean Smith and Crystal Smith (“The Smiths”), and

respectfully request this Court grant Plaintiffs’ Unopposed Motion for Leave to file their

Objections to Defendant, CSAA Fire and Casualty Company’s, Requested Supplemental

Jury Instruction Nos. 1 and 2 Under Seal to maintain confidentiality subject to the parties’

Agreed Protective Order. In support of this Motion, the Plaintiffs would show the Court

as follows:

        1.      The Court entered an Agreed Protective Order on June 22, 2020 [Doc. No.

107].

        2.      Plaintiffs wish to file their Objections to Defendant’s Requested

Supplemental Jury Instruction Nos. 1 and 2 under seal because Plaintiffs’ objections

repeatedly discusses and contains testimony, verified Interrogatory Answers, and

documentation that is subject to the Protective Order.
           Case 5:17-cv-01302-D Document 115 Filed 08/10/20 Page 2 of 2




      3.      Defense counsel has been contacted and does not object to Plaintiffs filing

this Motion for Leave or to the filing of Plaintiffs’ Objections to Defendant’s Requested

Supplemental Jury Instruction Nos. 1 and 2 under seal.

      4.      A proposed Order will be submitted pursuant to LCvR5.5.

                                                Respectfully Submitted,

                                         By:    s/Adam Engel
                                                Adam Engel, OBA #32384
                                                Kenneth G. Cole, OBA #11792
                                                MANSELL ENGEL & COLE
                                                204 North Robinson Avenue, 21st Floor
                                                Oklahoma City, OK 73102-7001
                                                T: (405) 232-4100 ** F: (405) 232-4140
                                                E-mail: aengel@meclaw.net

                                                ATTORNEYS FOR PLAINTIFFS



                            CERTIFICATE OF SERVICE

      I hereby certify that on August 10, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the ECF system for filing and transmittal of a
Notice of Electronic Filing to the following registrants:

Gerard F. Pignato (jerry@ryanwhaley.com)
R. Greg Andrews (greg@andrews.law)

ATTORNEYS FOR DEFENDANT –
CSAA FIRE AND CASUALTY INSURANCE

                                                s/Adam Engel




                                            2
